Case 2:21-cv-00508-LMA-KWR Document1 Filed 03/11/21 Page1of5

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

LILLIAN HENDERSON * CIVIL ACTION NO.:
and WOODROW HENDERSON

%~

JUDGE

VERSUS
* MAGISTRATE JUDGE

LOWE’S HOME CENTERS, LLC * JURY DEMAND

of 2K of oe Ke 9K 2K ok ke ak: of fe i fe a ois og ke fe ok oR 2 os og a 2k os of oe oe oe fe oe of of 2s i of ofc oe fe aie fe fe oie oie fe is fe ic oie 9 28 oie oi 2 io ok 2 oi oie ok ok

NOTICE OF REMOVAL

PLEASE TAKE NOTICE, Defendant, Lowe’s Home Centers, LLC (“Lowe’s”), by and
through undersigned counsel, hereby submits this Notice of Removal of the state court action
referenced herein to the United States District Court for the Eastern District of Louisiana, pursuant
to 28 U.S.C. § 1332, 1441, and 1446. In support of its removal, Lowe’s respectfully avers as
follows:

MM

On February 2, 2020, Plaintiffs Lillian Henderson and Woodrow Henderson (“Plaintiffs”)
filed a Petition for Damages entitled “Lillian Henderson and Woodrow Henderson versus Lowe’s
Home Centers, LLC” bearing suit number 814-473 in the 24" Judicial District Court for the Parish

of Jefferson, State of Louisiana.!

 

1 See Plaintiffs Petition for Damages, attached as Exhibit 1
Case 2:21-cv-00508-LMA-KWR Document1 Filed 03/11/21 Page 2 of 5

IL.

Plaintiff asserted personal injury claims arising out of a trip and fall incident that occurred

on September 6, 2020 at the Lowe’s retail store located in Marrero, Louisiana.”
Ul.
Plaintiff filed suit against Lowe’s asserting that Lowe’s negligence was the cause of the
injuries sustained by Lillian Henderson in the above-mentioned trip and fall incident.
IV.
Lowe’s was served with the Petition for Damages on February 11, 2021.
V.

The Petition alleges that Plaintiffs are domiciled in the Parish of Jefferson, State of
Louisiana. Accordingly, Plaintiffs are considered a citizen of Louisiana for the purposes of
diversity jurisdiction.

VI.

Lowe’s is a limited liability company organized under the laws of the State of North
Carolina with its principal place of business in the State of North Carolina. Its sole member,
Lowe’s Companies, Inc., is organized under the laws of the State of North Carolina with its
principal place of business in the State of North Carolina.

VII.
Based on the face of the Petition, it appears that complete diversity exists between the

parties in accordance with 28 USCA $1332.

 

2 Exh. 1, paragraph 3.
Case 2:21-cv-00508-LMA-KWR Document1 Filed 03/11/21 Page 3 of 5

VIIL.

Regarding the requisite amount in controversy requirement for diversity jurisdiction,
Plaintiff’s Petition does not include a specific quantum of damages or provide any allegation that
would indicate that the amount in controversy exceeds the amount necessary to invoke federal
diversity jurisdiction. However, the Petition does itemize several injuries Plaintiff Lillian
Henderson purportedly sustained in the trip and fall incident, including intracranial bleeding, a
concussion and a fractured pelvis.? Furthermore, initial medical records provided by Plaintiff's
counsel indicate that Plaintiff remained in the hospital for approximately three (3) days following
the trip and fall incident and medical expenses known to date exceed $35,000.4

IX.

Irrespective of the special damages incurred, general damages for Plaintiffs claimed head
and pelvic injuries can be sufficient to satisfy the jurisdictional requirement for removal. McBride
vy. State Farm Mut. Auto. Ins. Co., 01-954 (La. App. 5 Cir. 03/26/02), 815 So.2d 249 ($80,000 and
$70,000 in general damages awarded to two separate plaintiffs respectively for pelvic fractures);
Johnston vy. Shelton, 42,103 (La. App. 2 Cir. 6/27/07), 961 So.2d 582 (appellate court found that
$25,000.00 general damage award was not an abuse of discretion where plaintiffinjured in a motor
vehicle accident suffered post-concussion syndrome lasting one year post accident and an
aggravation of pre-existing musculoskeletal pain and depression); Bryan v. Xtreme Machines,
LLC, 2016-693 (La. App. 3 Cir. 12/14/16), 208 So. 3d 911, 918 ($50,000 in general damages
awarded to Plaintiff diagnosed with post-concussion syndrome with lingering symptoms one-year

post-accident).

 

3 Exh. 1, paragraph 3.
4 See, pertinent medical billing records attached in globo hereto as Exhibit 2.

5
Case 2:21-cv-00508-LMA-KWR Document1 Filed 03/11/21 Page 4 of 5

X.
28 U.S.C. §1446(b) provides that, “[t]he notice of removal of a civil action or proceeding
shall be filed within 30 days after the receipt by the defendant, through service or otherwise, of a
copy of the initial pleading setting forth the claim for relief upon which such action or proceeding
is based.” As noted above, Lowe’s was served with the Petition for Damages on February 11, 2021
and filed the instant Notice of Removal within thirty (30) days of service. Accordingly, this Notice

of Removal is timely.

XI.

The United States Court for the Eastern District of Louisiana is the federal judicial district
embracing the 24" Judicial District Court for the Parish of Jefferson, State of Louisiana, where
suit was originally filed. Venue is therefore proper in this district court pursuant to 28 U.S.C. §
1441 (a).

XIL.

Since there is complete diversity of citizenship between the parties and because the amount
in controversy exceeds $75,000, exclusive of interest and costs, this court has jurisdiction over the
civil action pursuant to 28 U.S.C. § 1332 and 1367. Accordingly, this action may be removed to
this Honorable Court pursuant to 28 U.S.C. § 1441 and 1446.

XIII.

Lowe’s has good and sufficient defenses to the Plaintiff's claims for relief and dispute all
rights to the relief prayed for in Plaintiffs Petition for Damages.

WHEREFORE, Defendant, Lowe’s Home Centers, LLC prays that the above-entitled
cause on the docket of the 24" Judicial District Court for the Parish of Jefferson, State of Louisiana,
be removed from that Court to the docket of the United States District Court for the Eastern District

of Louisiana and for trial by jury and other determinations as required by law.

4
Case 2:21-cv-00508-LMA-KWR Document1 Filed 03/11/21 Page 5 of 5

Respectfully submitted,

/s/ Caroline M. Murley
Paul J. Politz La. Bar No. 19741

ppolitz@twpdlaw.com
Caroline M. Murley, La. Bar No. 36599

cmurley@twpdlaw.com
TAYLOR, WELLONS, POLITZ & DUHE, APLC

1515 Poydras Street, Suite 1900
New Orleans, Louisiana 70112
Telephone: (504) 525-9888
Facsimile: (504) 525-9899

Counsel for Lowe’s Home Centers, LLC

CERTIFICATE OF SERVICE

I hereby certify that the above and foregoing Notice of Removal has been electronically
filed with the Clerk of Court of the United States District Court for the Eastern District of Louisiana
by using the CM/ECF System. I further certify that I mailed the forgoing document and notice of
electronic filing by first-class mail to all counsel of record who are not participants in the CM/ECF

system on this 11" day of March, 2021.

/s/ Caroline M. Murley
TAYLOR, WELLONS, POLITZ & DUHE, APLC
